869 F.2d 1488
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffery BOWEN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-1515.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1989.

1
Before MERRITT, KRUPANSKY and DAVID A. NELSON, Circuit Judges

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed a civil action of unspecified nature against the Secretary of Health and Human Services.  The district court ultimately dismissed the complaint for plaintiff's failure to conform his pleadings to the dictates of Fed.R.Civ.P. 8(a).  This appeal followed.  The parties have briefed the issues, plaintiff proceeding pro se.


4
Upon consideration, we find the record supports the dismissal of this action.  We, like the district court, are unable to discern plaintiff's claims for relief, facts underlying a possible claim or the jurisdictional basis for the action.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.